Citation Nr: 1741970	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral knee disorder.  In a July 2013 statement, the Veteran indicated both that there were outstanding, relevant VA treatment records, including a June 2013 record, and that a Social Security Administration (SSA) disability claim was pending.  

The last VA treatment records in the claims file are from August 2011.  On remand, all VA treatment records since August 2011 should be obtained.

Additionally, in a June 2012 memorandum, VA indicated that SSA records were unavailable at that time.  Based on the Veteran's July 2013 statement, SSA records may now be available.  On remand, any available SSA records should be obtained.

In his December 2013 substantive appeal, the Veteran requested a Travel Board hearing.  In February 2014, the Veteran indicated that he wanted to withdraw his hearing request.  In a January 2017 letter, the Veteran indicated that he was unable to travel to attend a Board hearing as he did not have a driver's license or the financial resources to attend.  He requested that either the hearing be rescheduled or that the claim be adjudicated by the Board.  As there is a signed withdrawal of the hearing request and the January 2017 letter makes clear the Veteran is not capable of attending a hearing, the appeal will proceed as the hearing request is considered to have been withdrawn per the February 2014 letter.  38 C.F.R. § 20.702(d) (2016).  However, on remand, the Veteran may request a hearing if that is his desire and he becomes capable of attending such a hearing. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since August 2011.

2.  Request from SSA copies of documents, including medical records and any decisions, issued in connection with the Veteran's claim for benefits.  All attempts to obtain records should be documented in the claims folder.

3.  After completing the actions detailed above and conducting any other necessary development, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

